This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-0868

                                     State of Minnesota,
                                         Respondent,

                                              vs.

                                       Darryl Beasley,
                                         Appellant.

                                   Filed January 19, 2016
                                          Affirmed
                                      Bjorkman, Judge


                                 Lyon County District Court
                                   File No. 42-CR-13-751

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Rick Maes, Lyon County Attorney, Abby Wikelius, Assistant County Attorney, Marshall,
Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Sara L. Martin, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Larkin, Presiding Judge; Worke, Judge; and Bjorkman,

Judge.

                           UNPUBLISHED OPINION

BJORKMAN, Judge

         Appellant challenges the revocation of his probation, arguing (1) the state failed to

prove he violated conditions of his probation, (2) any violations were not intentional or
inexcusable, and (3) the district court did not make sufficient findings that the need for

confinement outweighs the policies favoring probation. We affirm.

                                         FACTS

       On March 20, 2014, appellant Darryl Beasley pleaded guilty to second-degree

controlled-substance crime and fourth-degree driving while impaired. The district court

imposed a 129-month stayed sentence, placed Beasley on probation, and ordered him to

serve 365 days in jail. The district court directed Beasley to comply with the standard

conditions of probation and to obtain chemical-use and mental-health assessments.

Beasley signed and received a copy of the probation agreement, acknowledging that he

understood the terms of probation.

       Lyon County Corrections Agent Eve DeBaere was assigned to supervise Beasley.

Shortly after being released from jail, Beasley requested that his probation be transferred

to Blue Earth County because he wanted to move to Mankato. Agent DeBaere completed

the transfer paperwork, and the case was assigned to Blue Earth County probation agent

Stephen Rick. Under a statewide policy, Agent Rick had 45 days to evaluate the transfer

request.

       Beasley had difficulty finding stable housing in Mankato. He initially told Agent

Rick that he was living on Hilltop Lane in Mankato. Agent Rick visited the residence,

found no one home, and left a business card and a note to call him. V.H. called Agent

Rick stating that she lived at the address, that Beasley asked to use the address so his

probation could be transferred, and that he was not actually residing there. One week

after Agent Rick left the note at the Hilltop Lane residence, Beasley called to advise that


                                            2
he was actually living with his boss in Fairmont, but did not intend to stay there long-

term. Agent Rick extended the 45-day evaluation period to give Beasley additional time

to secure stable housing in Mankato.

      Beasley next reported that he was living on North Broad Street in Mankato. Agent

Rick stopped by the residence, but no one answered the door. He was concerned about

this housing situation because his office had a history with two of the other known

residents. Unbeknownst to Agent Rick, M.M., a wanted fugitive, was also living at the

North Broad Street residence. The day after Agent Rick attempted to verify the address,

M.M. stabbed Beasley numerous times. After the stabbing, Beasley reported to Agent

Rick that he would no longer live there, but did not have any other housing options in

Mankato.    At that point, Agent Rick had been evaluating the transfer request for

approximately 90 days.

      Agent Rick also had difficulty supervising Beasley during the evaluation period.

Beasley missed six scheduled office appointments, and another had to be rescheduled

because he was approximately an hour late. Although Beasley contacted Agent Rick via

phone or text to reschedule meetings, Agent Rick was still concerned about his ability to

properly supervise Beasley. Agent Rick was never able to make contact with Beasley in

the field, which he explained was essential when supervising individuals like Beasley

who were considered to need a high level of supervision. Agent Rick ultimately denied

the transfer request and referred the matter back to Lyon County.

      Shortly thereafter, Agent DeBaere filed a probation-violation report. The report

alleges Beasley violated his probation terms by failing to (1) maintain contact with his


                                            3
agent as directed, (2) advise probation of his current address, and (3) obtain a mental-

health assessment.1 Agent DeBaere recommended that the district court revoke Beasley’s

probation and execute his 129-month sentence. At the conclusion of the probation-

revocation hearing, the district court determined that Beasley had violated conditions of

his probation, that his violations were intentional or inexcusable, and that the need for

confinement outweighed the policies favoring probation. The district court revoked

Beasley’s probation and executed his 129-month sentence. Beasley appeals.

                                     DECISION

       A district court has broad discretion to determine whether there is sufficient

evidence to revoke probation and will not be reversed absent an abuse of discretion.

State v. Ornelas, 675 N.W.2d 74, 79 (Minn. 2004). Before revoking an offender’s

probation, a district court must “1) designate the specific condition or conditions that

were violated; 2) find that the violation was intentional or inexcusable; and 3) find that

need for confinement outweighs the policies favoring probation.” State v. Austin, 295

N.W.2d 246, 250 (Minn. 1980).        Revocation “cannot be a reflexive reaction to an

accumulation of technical violations but requires a showing that the offender’s behavior

demonstrates that he or she cannot be counted on to avoid antisocial activity.” Id. at 251

(quotations omitted).

       Beasley argues that the district court abused its discretion because the evidence

does not support the finding that he intentionally and inexcusably violated terms of his


1
  The state alleged but later withdrew an allegation that Beasley violated his probation by
failing to obtain a chemical-use assessment.

                                            4
probation and that the court failed to make sufficient findings on the third Austin factor.

We address each argument in turn.

I.     The evidence supports the district court’s findings that Beasley intentionally
       and inexcusably violated conditions of his probation.

       Beasley first argues that the state did not prove that he violated probation by

failing to maintain contact with his probation officer. He acknowledges missing some

appointments, but asserts he always attempted to reschedule and maintained contact with

Agent Rick via phone. We are not persuaded. The second general condition of Beasley’s

signed probation agreement required him to “report to [his] agent as directed.” It was not

enough to merely maintain contact with probation; Beasley was required to report to his

agent as directed.   The district court found that Beasley violated this condition by

repeatedly missing scheduled appointments and failing to comply with requests for in-

person meetings. The evidence supports this finding, including Agent Rick’s testimony

that Beasley’s performance while on probation did not meet his expectations.

       Beasley also asserts that providing a current address to his agent was not a

condition of probation.    This argument is unavailing.      The third general probation

condition required him to “advise [his] Agent prior to making any changes in [his]

employment and/or residence.” The record supports the district court’s finding that

Beasley violated this condition multiple times by moving to new residences without first

notifying Agent Rick.

       Beasley next argues that even if he did violate conditions of his probation, his

violations were not intentional or inexcusable because he encountered a “myriad of



                                            5
difficulties” while on probation. He asserts that medical issues made it difficult for him

to maintain a job, find suitable housing, and attend meetings with Agent Rick. We are

not persuaded. The evidence supports the district court’s finding that Beasley was aware

of the requirement that he contact Agent Rick before moving, but intentionally or

inexcusably violated it by initially providing Agent Rick with a false address and moving

multiple times without prior notice. The evidence also supports the finding that Beasley

cancelled many meetings with Agent Rick because he prioritized working multiple jobs

over complying with probation.

      Finally, Beasley contends that he did not understand his obligation to obtain a

mental-health assessment.     The district court rejected this claim, reasoning that the

condition was clearly stated at sentencing and included in the probation agreement. The

evidence supports this finding.     Both the probation agreement and sentencing order

specify that Beasley must undergo a diagnostic assessment at Western Mental Health.

Beasley does not contest the fact that he made no attempt to comply with this

requirement.

II.   The district court made sufficient, supported findings as to the third Austin
      factor.

      In assessing the third Austin factor, the district court must balance the offender’s

interest in remaining at liberty against the state’s interest in rehabilitation and public

safety, by considering whether:

                      (i) Confinement is necessary to protect the public from
               further criminal activity by the offender; or
                      (ii) the offender is in need of correctional treatment
               which can most effectively be provided if he is confined; or


                                             6
                    (iii) it would unduly depreciate the seriousness of the
             violation if probation were not revoked.

Id. at 250-51. We review de novo whether the district court made the required Austin

findings. State v. Modtland, 695 N.W.2d 602, 605 (Minn. 2005).

      At the probation-revocation hearing, the district court stated:

             The Court concludes that the need for confinement does
             outweigh policies favoring probation.           [Beasley] has
             effectively not been on probation by reason of his non-
             compliance. . . . [C]onfinement is therefore necessary to
             protect the public from further criminal activity. [Beasley] is
             also in need of correctional treatment which can most
             effectively be provided if he is confined and the Court
             concludes under the facts presented here it would unduly
             depreciate the seriousness of the violation if probation were
             not revoked.

Beasley argues that these findings are not sufficient because they do not articulate the

court’s basis for determining that the need for confinement outweighed the policies

favoring probation. We disagree.

      When making Austin findings, a district court should “seek to convey [its]

substantive reason[] for revocation and the evidence relied upon.” Id. at 608. Here, the

district court explained that confinement was necessary because Beasley’s level of

noncompliance was so high that he, in effect, had not been on probation. The fact that

Beasley was essentially unsupervised and had violated numerous conditions of probation

supports the district court’s determination that confinement was necessary to protect the

public and that it would unduly depreciate the seriousness of the violations if probation

were not revoked.




                                            7
       Beasley argues that the district court’s determination that he was effectively not on

probation is “belied by the record.” He points out that he was in contact with Agent Rick

via telephone and attempted to find suitable housing. This argument is unavailing. The

district court acknowledged that Beasley would call Agent Rick “from time-to-time,” but

failed to comply with requests to appear in person and notify Agent Rick before he

changed residences. And it is undisputed that Beasley did not even attempt to obtain the

required mental-health assessment. On this record, it was reasonable for the district court

to conclude that Beasley was effectively not on probation when his probation agent had

an extremely difficult time meeting with Beasley in person and was unable to ever verify

where he lived. Supervision is at the heart of probation. Beasley’s repeated probation

violations made it impossible for Agent Rick to properly supervise him in the

community.

       In sum, the district court made the required Austin findings and did not abuse its

discretion by revoking Beasley’s probation.

       Affirmed.




                                              8